                 Case 2:19-cv-00568-RSL Document 35 Filed 05/26/20 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     SANDRA K. LONG,                                            Case No. C19-568RSL

10                            Plaintiff,                          ORDER EXTENDING
11                       v.                                       DISPOSITIVE MOTION
                                                                  DEADLINE
12     USAA CASUALTY INSURANCE
       COMPANY, et al.,
13
                              Defendants.
14
15
            This matter comes before the Court on the parties’ “Stipulated Joint Motion and Order for
16
     Issuance of a New Scheduling Order and for Continuance of Motion for Summary Judgment
17
     Briefing Deadlines.” Dkt. #34. Having reviewed the joint motion and the remainder of the
18
     record,
19
            IT IS HEREBY ORDERED that the dispositive motion deadline in this matter is
20
     extended to August 1, 2020. All dispositive motions must be filed by and noted on the motion
21
     calendar no later than the fourth Friday thereafter (see LCR 7(d)(3)).
22
            IT IS FURTHER ORDERED that all other pending deadlines remain stricken as set forth
23
     in the Minute Order issued May 6, 2020 (see Dkt. #33). That Minute Order remains in effect
24
     and shall govern the resetting of all remaining motion in limine, pretrial, and trial dates in this
25
     matter.
26
            IT IS SO ORDERED.
27
            //
28

     ORDER EXTENDING DISPOSITIVE MOTION DEADLINE - 1
           Case 2:19-cv-00568-RSL Document 35 Filed 05/26/20 Page 2 of 2




 1        DATED this 26th day of May, 2020.
 2
 3                                            A
                                              Robert S. Lasnik
 4                                            United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER EXTENDING DISPOSITIVE MOTION DEADLINE - 2
